UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eee ea ea ea ea ea ea ea ei x
UNITED STATES OF AMERICA
ORDER
-yv.-
$1 19 Cr. 563 (WHP)
VIRGILIO ACEVEDO DE LOS SANTOS,
a/k/a “Jairo Enrique Taveras,”
a/k/a “Jairo Enrique Fernandez,”
a/k/a “Jairo Taveras,”
a/k/a “Jario Taveras,”
a/k/a “Jean Paul Garcia-Mercado Jr.,”
a/k/a “Edgar Rafael Cabrera,”
a/k/a “Junior,”
Defendant. :
Se ei ai i i ia ik mm i ee eee x

WHEREAS, with the consent of defendant VIRGILIO ACEVEDO
DE LOS SANTOS, a/k/a “Jairo Enrique Taveras,” a/k/a “Jairo Enrique
Fernandez,” a/k/a “Jairo Taveras,” a/k/a “Jario Taveras,” a/k/a
“Jean Paul Garcia-Mercado Jr.,” a/k/a “Edgar Rafael Cabrera,”
a/k/a “Junior,” the defendant's guilty plea allocution was taken
before the United States Magistrate Judge on January 14, 2020;

WHEREAS, a transcript of the allocution was made and
thereafter was transmitted to this Court;

WHEREAS, upon review of that transcript, this Court has
determined that the defendant entered the guilty plea knowingly
and voluntarily, and that there was a factual basis for the guilty

plea;

 
IT 1S HEREBY ORDERED that the defendant’s guilty plea is
accepted.
SO ORDERED.

Dated: New York, New York
January 2+, 2020

Sy

%

a
HONORABLE WILLIAM H,. PAULEY
UNITED STATES DISTRICT JUDGE

 
